department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date deputy chief_counsel number info release date uil conex-142815-06 the honorable jeff bingaman united_states senator west third street suite roswell new mexico attention ------------------- dear senator bingaman this letter is in response to your inquiry dated date made on behalf of -------------------------------------------------------------------------------------------- ---------------------- seeks information on the social_security coverage of -------- employees and asks whether -------- will be responsible for taxes under the federal_insurance_contributions_act fica incurred before the effective date of the sec_218 agreement between the state of ---------------- and the social_security administration ssa although we cannot provide an opinion on --------’s liability for fica_taxes we can provide you with information about fica_taxes and factors that may affect whether ------- -------- has any liability for periods prior to when coverage began for certain of its employees under the sec_218 agreement fica_taxes fica_taxes are composed of the old-age survivors and disability insurance taxes also known as social_security_taxes and the hospital_insurance_tax also known as medicare taxes generally all payments of remuneration by an employer for services an employee performs are subject_to fica_taxes unless the law specifically exempts the payments from the term wages or the services from the term employment the internal_revenue_code code defines those terms in sec_3121 and b respectively the law generally excludes from employment services individuals perform in the employ of any state political_subdivision or wholly-owned instrumentality of the foregoing however the exception from employment does not apply to services included under a agreement sec_3121 of the code a agreement is a voluntary agreement between a state and the ssa to provide social_security coverage for employees of states or local governments within the state since if the services state_or_local_government employees perform are not included under a sec_218 agreement the exception from employment will not apply to them unless they are members of the retirement_system of a state political_subdivision or wholly owned instrumentality code sec_3121 thus if ----- --------’s employees were not members of a retirement_system prior to the date o n which coverage under the agreement took effect their wages for services performed between date and the effective date of the agreement would have been subject_to fica_taxes whether a retirement arrangement is a retirement_system within the meaning of code sec_3121 generally depends on whether the retirement arrangement provides benefits equivalent to social_security_benefits if a taxpayer wants a ruling that its retirement arrangement is a retirement_system for fica purposes the taxpayer may request a private_letter_ruling revproc_2006_1 2006_1_irb_1 provides instructions for the submission of private_letter_ruling requests by taxpayers if the employees are members of a retirement_system of ---------------- a political_subdivision of ---------------- or wholly owned instrumentality of ---------------- or a local_government within the meaning of the regulations and therefore exempt from fica under code sec_3121 they may still be subject_to the medicare portion of the fica_taxes all state_or_local_government employees hired after date are subject_to the medicare portion of fica regardless of membership in a n employer’s retirement_system sec_3121 of the code sec_218 agreements the social_security act provides the statutory provision that allows state and local governments to voluntarily extend social_security coverage to their employees under sec_218 agreements united_states_code usc sec_418 these agreements provide the basic definitions provisions and conditions for voluntary social_security and or medicare coverage for public employees they may be amended through written agreements called modifications these modifications usually correct errors or provide additional coverage generally sec_218 agreements and modifications are effective for services performed after the effective date specified in the agreement or modification see u s c sec_418 the designated effective date cannot be earlier than the sixth calendar_year before the year in which the state mails or delivers the sec_218 agreement or modification to the ssa see u s c sec_418 and sec_418 see also code_of_federal_regulations cfr sec_404 cfr sec_404 sec_218 agreements in effect on or after date are generally permanent and cannot be terminated see usc sec_418 the date on which coverage under a sec_218 agreement or modification takes effect is determined in the negotiations between ssa and the applicable state and captured in the agreement or modification entry into a sec_218 agreement or a modification does not trigger liability for social_security_taxes on wages paid to employees for periods prior to the time their coverage begins under the sec_218 agreement however if the employees were not members of a retirement_system prior to the time that their coverage begins under the sec_218 agreement then their wages would have been subject_to social_security_taxes for those prior years reaching back to years prior to are very likely closed under the statute_of_limitations if -------- has filed form_941 reporting wages and liability for medicare_tax as would have been due and owing on employees hired after date irrespective of whether they were covered by a retirement_system although this letter is not a ruling i hope the information provided above is helpful if you have any questions please contact me at ----- ------------- or ------------------- or ------ ------------------- at ----- ------------- sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities division
